Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-14-00791-CV

                                     Michael Thomas PAUL,
                                           Appellant

                                                 v.

                     Greg ABBOTT, Attorney General of the State of Texas,
                                        Appellee

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2001-CI-16843
                          Honorable Michael E. Mery, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c). Appellant’s motion
requesting an extension of time to file his brief and a waiver of all costs of appeal, which was filed
on January 9, 2015, is DENIED.

       SIGNED January 28, 2015.


                                                  _____________________________
                                                  Karen Angelini, Justice